                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

DEBORAH WALTON,                                )
                                               )
                            Plaintiff,         )
                                               )
                       v.                      )      No. 1:18-cv-01784-JRS-DLP
                                               )
FIRST MERCHANTS BANK,                          )
BRIAN HUNT, in his individual capacity,        )
MICHAEL RECHIN, in his individual              )
capacity,                                      )
                                               )
                            Defendants.        )

                               ORDER ON MOTION TO STRIKE

        This matter comes before the Court on Defendant First Merchants Bank’s

Motion to Strike Plaintiff’s Surreply (Dkt. 92). The motion has been referred to the

Undersigned for a ruling.

   I.      Background

        On January 28, 2019, the Defendants filed a Second Motion to Quash the

depositions of Mark Hardwick and Brian Hunt (Dkt. 84). The Plaintiff filed a

response brief on January 31, 2019, and the Defendants filed a reply on February 5,

2019. The Plaintiff then filed a surreply on February 6, 2019 (Dkt. 90), which

prompted the present motion by the Defendants.

        It is not the common practice of this Court to permit surreplies, S.D. Ind.

Local Rule 7-1, and leave should be sought before the filing of any surreply. Allianz

Underwriters Ins. Co. v. B&M Plastics, Inc., 2001 WL 1029138 (S.D. Ind. June 13,

2001) (citing Hurd v. Monsanto Co., 908 F.Supp. 604, n. 10 (S.D. Ind. 1995). Here,
the Plaintiff did not seek leave of the Court prior to filing her surreply and,

therefore, the surreply was improperly filed.

    II.      Conclusion

          Defendant First Merchants Bank’s Motion to Strike (Dkt. 92) is GRANTED.

Docket No. 90 is STRICKEN from the record.

          The Court’s Local Rules concerning motions practice can be found at Local

Rule 7-1. The Court again1 cautions Ms. Walton that it expects compliance with

that rule, which provides for a party to file only one motion and reply on any

particular issue, and for only one response to be filed to each motion. Any future

filings in this case that the Court deems to be duplicative of prior filings will be

stricken.

          So ORDERED.



          Date: 2/20/2019




1 Ms. Walton has previously been warned about duplicative filings by Chief Judge Magnus-Stinson
in 1:17-cv-1888-JMS-MPB, Docket No. 182 at page 10.
Distribution:

DEBORAH WALTON
P.O. Box 598
Westfield, IN 46074

Andrew M. Pendexter
BINGHAM GREENEBAUM DOLL LLP (Indianapolis)
apendexter@bgdlegal.com

David O. Tittle
BINGHAM GREENEBAUM DOLL LLP (Indianapolis)
dtittle@bgdlegal.com
